                Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 1 of 7




 1   ALMADANI LAW
     Yasin M. Almadani (SBN: 242798)
 2   4695 MacArthur Court, Suite 1100
     Newport Beach, CA 92660
 3   Ph: 213-335-3935
     Fax: 213-296-6278
 4   yma@lawalm.com

 5   Attorneys for Claimant Roman Hossain

 6
 7                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8                                 SAN FRANCISCO DIVISION

 9
     UNITED STATES OF AMERICA,                         Case No. CV 20-7811 RS
10
                  Plaintiff,                           HON. RICHARD SEEBORG
11                                                     United States District Judge
                         v.                            Courtroom 3
12
     Approximately 69,370 Bitcoin (BTC),               CLAIMANT ROMAN HOSSAIN’S
13   Bitcoin) Gold (BTG), Bitcoin SV (BSV),            ANSWER TO FIRST AMENDED
     and Bitcoin) Cash (BCH) seized from               COMPLAINT FOR FORFEITURE IN
14   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8H                   REM
     bhx,
15
                  Defendants,                          Case Filed: November 5, 2020
16
                                                       FAC Filed: November 20, 2020
17   ROMAN HOSSAIN,
                                                       Trial Date: TBD
18                 Claimant.

19
20         Claimant Roman Hossain (“Claimant” or “Mr. Hossain”) responds as follows to the

21   allegations in the First Amended Complaint filed on November 20, 2020:

22
                                    NATURE OF THE ACTION
23
           1.      Paragraph 1 is Plaintiff’s description of its action and does not contain any
24
     substantive allegations requiring a response. Nevertheless, to the extent that a response
25
     is required, Claimant lacks personal knowledge or information sufficient to form a belief
26
     as to the allegations in this Section and on that basis denies them. Furthermore,
27
     Claimant believes that Claimant has a legitimate interest in the Defendant Bitcoin and
28
                                                   1
     Answer of Claimant Roman Hossain                                  CV 20-7811-RS
                Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 2 of 7




 1   denies any suggestion that Claimant’s interests are subject to forfeiture by Plaintiff.

 2                                JURISDICTION AND VENUE

 3         2.      This Paragraph consists of conclusions of law to which no response is

 4   required.

 5         3.      This Paragraph consists of conclusions of law to which no response is

 6   required.

 7         4.      This Paragraph consists of conclusions of law to which no response is

 8   required.

 9                                            PARTIES

10         5.      Claimant admits that Plaintiff is the United States of America.

11         6.      Claimant admits the allegations in this Paragraph.

12         7.      Claimant lacks personal knowledge or information sufficient to form a belief

13   as to the allegations in this Paragraph and on that basis denies them.

14         8.      Claimant lacks personal knowledge or information sufficient to form a belief

15   as to the allegations in this Paragraph and on that basis denies them.

16         9.      Claimant lacks personal knowledge or information sufficient to form a belief

17   as to the allegations in this Paragraph and on that basis denies them.

18         10.     Claimant lacks personal knowledge or information sufficient to form a belief

19   as to the allegations in this Paragraph and on that basis denies them.

20         11.     Claimant lacks personal knowledge or information sufficient to form a belief

21   as to the allegations in this Paragraph and on that basis denies them.

22         12.     Claimant lacks personal knowledge or information sufficient to form a belief

23   as to the allegations in this Paragraph and on that basis denies them.

24         13.     Claimant lacks personal knowledge or information sufficient to form a belief

25   as to the allegations in this Paragraph and on that basis denies them.

26         14.     Claimant lacks personal knowledge or information sufficient to form a belief

27   as to the allegations in this Paragraph and on that basis denies them.

28
                                                   2
     Answer of Claimant Roman Hossain                                 CV 20-7811-RS
              Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 3 of 7




 1         15.    Claimant lacks personal knowledge or information sufficient to form a belief

 2   as to the allegations in this Paragraph and on that basis denies them.

 3         16.    This Paragraph appears to be a continuation of Paragraph 15 describing the

 4   alleged observations of Plaintiff, and as such, Claimant lacks personal knowledge or

 5   information sufficient to form a belief as to the allegations in this Paragraph and on that

 6   basis denies them.

 7         17.    Claimant admits that, over time, the Blockchain address

 8   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (hereafter “1HQ3”) received the

 9   Defendants Bitcoin. As to the remaining allegations in this Paragraph, Claimant lacks

10   personal knowledge or information sufficient to form a belief as to those allegations and

11   on that basis denies them.

12         18.    Claimant lacks personal knowledge or information sufficient to form a belief

13   as to the allegations in this Paragraph and on that basis denies them.

14         19.    Claimant admits the allegations in this Paragraph except for the allegation

15   in the parenthetical concerning the approximate value of the Bitcoin as of November 4,

16   2020, and, as to that allegation, Claimant lacks personal knowledge or information

17   sufficient to form a belief and on that basis denies it.

18         20.    Claimant admits the allegations in this Paragraph except for those

19   allegations that refer to observations made by Plaintiff just prior to the seizure; as to

20   those allegations referring to Plaintiff’s observations, Claimant lacks personal knowledge

21   or information sufficient to form a belief and on that basis denies them.

22         21.    Claimant lacks personal knowledge or information sufficient to form a belief

23   as to the allegations in this Paragraph and on that basis denies them.

24         22.    Claimant lacks personal knowledge or information sufficient to form a belief

25   as to the allegations in this Paragraph and on that basis denies them.

26         23.    Claimant lacks personal knowledge or information sufficient to form a belief

27   as to the allegations in this Paragraph and on that basis denies them.

28
                                                    3
     Answer of Claimant Roman Hossain                                  CV 20-7811-RS
                 Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 4 of 7




 1          24.     Claimant is informed and believes that the United States took custody of the

 2   Defendant from the 1HQ3 Blockchain wallet, but Claimant lacks personal knowledge or

 3   information sufficient to form a belief as to the remainder of the allegations in this

 4   Paragraph, and on that basis denies them.

 5                                           VIOLATION

 6          Claimant incorporates its responses to each and every allegation set forth above as

 7   if fully set forth herein.

 8          The unnumbered Paragraphs in this Section consist of Plaintiff’s conclusions of law

 9   mixed with speculative assertions and Plaintiff’s description of the relief that it seeks, to

10   which either no response is required, or a response has already been provided above and

11   incorporated herein. Nevertheless, to the extent that a response is required, Claimant

12   lacks personal knowledge or information sufficient to form a belief as to the allegations in

13   this Section and on that basis denies them. Additionally, Claimant denies any suggestion

14   that its interests in the Defendant Bitcoin are subject to forfeiture.

15               UNLESS ADMITTED ALL OTHER ALLEGATIONS ARE DENIED

16          Unless otherwise specifically admitted by Claimant herein, Claimant denies all

17   such remaining allegations.

18                                   AFFIRMATIVE DEFENSES

19          As separate and independent defenses, Claimant asserts the following:

20                                FIRST AFFIRMATIVE DEFENSE

21                                   (Failure to State a Claim)

22   The Complaint fails to state a claim upon which relief can be granted. See Fed. R. Civ. P.

23   12(b)(6).

24                                SECOND AFFIRMATIVE DEFENSE

25                                       (Innocent Owner)

26          Claimant’s interests in the Defendants may not be forfeited because Claimant is an

27   innocent owner pursuant to 18 U.S.C. § 983 and other applicable law.

28
                                                   4
     Answer of Claimant Roman Hossain                                   CV 20-7811-RS
                Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 5 of 7




 1                                THIRD AFFIRMATIVE DEFENSE

 2                                           (Jurisdiction)

 3         This Court lacks jurisdiction over Plaintiff’s forfeiture claim against the defendant

 4   property.

 5                               FOURTH AFFIRMATIVE DEFENSE

 6                                               (Venue)

 7         Plaintiffs have brought this action in an improper and/or inconvenient venue.

 8                                FIFTH AFFIRMATIVE DEFENSE

 9                                       (Eighth Amendment)

10         Forfeiture of the defendant property would be unconstitutional in that it would

11   violate the Eighth Amendment to the United States Constitution.

12                                SIXTH AFFIRMATIVE DEFENSE

13                               (Subsequently Discovered Defenses)

14         Claimant may discover additional affirmative defenses. Claimant reserves the

15   right to assert additional defenses if discovery indicates that such defenses would be

16   appropriate.

17                              SEVENTH AFFIRMATIVE DEFENSE

18                                        (Constructive Trust)

19         Claimant has the right to possess, and an interest in, a portion of the Defendant

20   Bitcoin, which right is traceable to the Defendant Bitcoin, and which Bitcoin was stolen or

21   otherwise wrongfully acquired by Individual X or another unknown third party.

22                                          RESERVATION

23         Claimant reserves the right to amend this Answer and the affirmative defenses set

24   forth herein.

25                              CLAIMANT’S PRAYER FOR RELIEF

26         WHEREFORE, Claimant prays for judgment as follows:

27         1.        That Plaintiff’s request for forfeiture of the Defendant be denied with respect

28
                                                     5
     Answer of Claimant Roman Hossain                                    CV 20-7811-RS
                Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 6 of 7




 1   to the portion of the Defendant owned by Claimant;

 2         2.      That Claimant be awarded its costs incurred in defending this action as

 3   permitted by applicable law, including but not limited to reasonable attorney’s fees; and

 4         3.      For such other and further relief that the Court may deem proper.

 5                                       JURY DEMAND

 6         Claimant hereby demands a jury on all triable issues and defenses.

 7
 8    Dated: March 8, 2021                     Respectfully submitted,

 9                                             ALMADANI LAW

10
                                               /s/ Yasin M. Almadani
11                                             YASIN M. ALMADANI

12                                             Attorneys for Claimant Roman Hossain

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
     Answer of Claimant Roman Hossain                                CV 20-7811-RS
              Case 3:20-cv-07811-RS Document 60 Filed 03/08/21 Page 7 of 7




 1                                CERTIFICATE OF SERVICE

 2         I, Yasin M. Almadani, hereby certify that I have electronically filed the above-

 3   captioned document with the Clerk of the Court using the CM/ECF system, which will

 4   automatically send an e-mail notification of such filing to all counsel of record.

 5         I declare under penalty of perjury under the laws of the United States that the

 6   foregoing is true and correct.

 7
     Dated: March 8, 2021                        Respectfully submitted,
 8
                                                 ALMADANI LAW
 9
                                                  /s/ Yasin M. Almadani
10                                               YASIN M. ALMADANI
11                                               Attorneys for Claimant Roman Hossain
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Answer of Claimant Roman Hossain                                  CV 20-7811-RS
